DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, T.; Shinonaga, Y.; Nagaishi, C.; Imataki, R.; Takemura, M.; Kagami, K.; Abe, Y.; Harada, K.; Arita, K. Materials, 2019, 12, 3077 [IDS 12/16/21]
Regarding claims 1-2:  Nishimura et al. (Materials, 2019, 12, 3077) discloses glass ionomer cements (GICs) containing cellulose nanofibers (CNFs) [abstract], wherein Fuji VII GIC was mixed with 2% CNF [§ 2.1].  Nishimura et al. (Materials, 2019, 12, 3077) discloses the CNFs have diameters similar to cellulose nanocrystals (CNCs) (10-20 nm; lengths of several hundred nanometers) and have larger aspect ratios [§ 4].
While Nishimura et al. (Materials, 2019, 12, 3077) does not specifically disclose an aspect ratio of 100 or more, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claims 3-4:  Nishimura et al. (Materials, 2019, 12, 3077) discloses the basic claimed glass ionomer composition [as set forth above with respect to claims 1-2, respectively].
The claimed effects and physical properties, i.e. the viscosity of an aqueous 2% by weight solution of the polysaccharide nanofiber (a) at 25 °C is within a range of 500 to 10,000 mPa⸱s [instant claim 3]; the viscosity of an aqueous 2% by weight solution of the polysaccharide nanofiber (a) at 25°C is within a range of 500 to 10,000 mPa⸱s [instant claim 4], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, T.; Shinonaga, Y.; Nagaishi, C.; Imataki, R.; Takemura, M.; Kagami, K.; Abe, Y.; Harada, K.; Arita, K. Materials, 2019, 12, 3077 as applied to claims 1-3 above, respectively, and further in view of Yoshimitsu et al. (EP 3 061 439).
Regarding claims 5-7:  Nishimura et al. (Materials, 2019, 12, 3077) discloses the basic claimed glass ionomer composition [as set forth above with respect to claims 1-3, respectively].
Nishimura et al. (Materials, 2019, 12, 3077) does not specifically disclose the glass ionomer cement composition components.  However, Yoshimitsu et al. (EP ‘439) discloses glass ionomer cements [abstract], wherein the glass ionomer cement composition of Example 1 [Ex. 1; 0031; Table 1, Ex. 1] contains 76.92 wt% fluoroaluminosilicate glass powder, 21.57 wt% polycarboxylic acid solution (48% aqueous solution [0003, 0018]; corresponding to 10.35 wt% polycarboxylic acid and 11.22 wt% water).  Nishimura et al. (Materials, 2019, 12, 3077) and Yoshimitsu et al. (EP ‘439) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of glass ionomer cements.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a glass ionomer cement containing 76.92 wt% fluoroaluminosilicate glass powder, 10.35 wt% polycarboxylic acid and 11.22 wt% water, as taught by Yoshimitsu et al. (EP ‘439) in the invention of Nishimura et al. (Materials, 2019, 12, 3077), and would have been motivated to do so since Yoshimitsu et al. (EP ‘439) suggests that such glass ionomer cements do not have an irritating odor [0024] and the set cements exhibit high lightness [0009, 0035].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767